Case 5:19-cv-00461-JSM-PRL Document 21 Filed 02/24/20 Page 1 of 19 PageID 466



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     OCALA DIVISION


PATRICK MCARDLE, COURTNEY
RAMSEY, and
ANTHONY CUMMINGS,
on behalf of themselves and
all others similarly situated,

                Plaintiffs,                        Case No.: 5:19-cv-461-Oc-30PRL

      v.

CITY OF OCALA, FLA.

           Defendant
_________________________________/


                    PLAINTIFFS’ MOTION TO QUASH SUBPOENAS AND
                          MOTION FOR A PROTECTIVE ORDER

           Pursuant to Rules 45(d)(3) and 26(c) of the Federal Rules of Civil Procedure,

   Plaintiffs Patrick McArdle, Courtney Ramsey, and Anthony Cummings hereby

   respectfully move this Court for (1) an Order to quash the Defendant’s subpoenas

   for Plaintiffs’ privileged medical records and (2) an Order to protect the compelled

   discovery of Plaintiffs' medical history (including but not limited to the form of

   interrogatories, requests for production, subpoenas, and anticipated deposition

   questions) by Defendant City of Ocala (“Defendant” or “City”). As explained in this

   Motion and incorporated Memorandum of Law, Plaintiffs’ medical information is

   protected from compelled disclosure under federal medical privacy laws and federal

   privileges     including    the   psychotherapist-patient   privilege.   Additionally,   this

   confidential information is irrelevant to the claims and defenses in this case and is

   unlikely to lead to the discovery of admissible evidence. As grounds for this motion,
                                               1
Case 5:19-cv-00461-JSM-PRL Document 21 Filed 02/24/20 Page 2 of 19 PageID 467




   Plaintiffs state as follows:

                                          BACKGROUND.

          1.      Plaintiffs filed this action on September 19, 2019, to challenge the

   Defendant’s ordinances and policies targeting homeless individuals in ways that

   violate their constitutional rights under the Eighth and Fourteenth Amendments of

   the U.S. Constitution and Article I, section 9 of the Florida Constitution. (ECF 1.)

          2.      The Plaintiffs are homeless individuals living in the City of Ocala who

   have no choice but to sleep or rest on streets or sidewalks, or in woods, parks, or

   other outdoor areas in the City. They seek to represent all individuals in Ocala who

   are similarly situated. (ECF 16.)

          3.      Plaintiffs seek no damages, either related to physical injury, emotional

   distress, medical needs, or otherwise. Their personal medical conditions and

   treatments are of no consequence to the purely constitutional issues raised in this

   litigation. (ECF 1.)

          4.      Despite the Plaintiffs’ U.S. and state constitutional claims that are

   unrelated to their personal medical history, the City wants to initiate a fishing

   expedition for all of Plaintiffs’ medical records (including mental health and

   substance use treatment), without regard to scope, duration, relevancy, or privileges.

          5.      The Defendant’s Motion to Compel Discovery of Medical History

   demonstrates a misunderstanding of Plaintiffs’ claims and requests for relief. (ECF

   19.) Plaintiffs contemporaneously file their Response in opposition to Defendant’s

   Motion to Compel.
                                              2
Case 5:19-cv-00461-JSM-PRL Document 21 Filed 02/24/20 Page 3 of 19 PageID 468




          6.     The Defendant contends in its Motion to Compel that the constitutional

   claims are “a political matter that the City should resolve for itself without the judicial

   intervention suggested by the Plaintiffs” because the City doesn’t have money to

   provide shelter to Plaintiffs and the citizens of Ocala would not support providing

   shelter to homeless individuals. (ECF 19, at 12-13.) Yet politics cannot have any

   permissible effect on the guarantees of the U.S. and Florida Constitutions.

          7.     Defendant further contends that Plaintiffs’ medical records are relevant

   to the City’s defense that people are homeless solely because of their own,

   voluntary conduct. (Id. at 2-3, 13.) Defendant claims that it can’t defend itself from

   Plaintiffs’ constitutional claims if it can’t use Plaintiffs’ medical records to prove that

   Plaintiffs are homeless through faults of their own volition. (Id. at 13.)

          8.     On October 16, 2019, Defendant informed Plaintiffs that it would like to

   schedule their depositions for March 10, 2020. While Defendant has not yet served

   notice on Plaintiffs, Plaintiffs anticipate that Defendant will timely serve its Notice of

   Depositions for Tuesday, March 10, 2020.

          9.     On November 12, 2019, Defendant served its First Set of

   Interrogatories to Plaintiffs. In Interrogatory 6, (ECF 19, at 18-19, 26-27, 39-40),

   Defendant asked Plaintiffs to:

                 List the names and business addresses of all physicians, medical
                 facilities or health care providers by whom or at which you have
                 been examined or treated in the past ten (10) years, including
                 mental health care providers; and state as to each the dates of
                 examination or treatment and the condition or injury for which you
                 were examined or treated, and the name and business address of all
                 pharmacies which have filled prescriptions issued in connection
                                                3
Case 5:19-cv-00461-JSM-PRL Document 21 Filed 02/24/20 Page 4 of 19 PageID 469




                 with said treatment.

          10.    In their answers to Defendant’s interrogatories, Plaintiffs objected to

    Interrogatory 6, (ECF 19, at 18-19, 26-27, 39-40), on the following basis:

                 This question is overbroad in time and scope and not
                 reasonably particularized. It calls for an oppressive catalogue of
                 information (see Middle District Discovery Handbook IV(C)(4) at
                 p. 18. This question calls for privileged and confidential health
                 information protected from disclosure by federal and state
                 medical privacy laws and federal privileges including the
                 psychotherapist-patient privilege. Plaintiff [ ] has not placed his
                 [or her] medical or mental health at issue and the information
                 requested is harassing, irrelevant, and is not subject to
                 discovery under Fed. R. Civ. P. 26(b).

          11.    On November 12, 2019, Defendant also served its First Requests for

   Production to Plaintiffs. In Request 2, Defendant asked Plaintiffs to produce:

                 Any and all medical records, documents or other writings which
                 relate to, refer to, explain or describe your physical and/or
                 mental condition in the last ten (10) years.

          12.    In their responses to Defendant’s Requests for Production, Plaintiffs

   objected to Request 2 on the following basis:

                 This boilerplate question is overbroad as to timeframe and
                 scope and not reasonably particularized to the facts and
                 contentions of this case. See Middle District Discovery
                 Handbook III(A)(1) at p. 11. This question calls for privileged
                 and confidential health information protected from disclosure by
                 federal and state medical privacy laws and federal privileges
                 including the psychotherapist-patient privilege. Plaintiff [ ] has
                 not placed her medical or mental health at issue and the
                 information requested is harassing, irrelevant, and is not subject
                 to discovery under Fed. R. Civ. P. 26(b).

          13.    Notwithstanding the above-mentioned objections and pursuant to

   agreed-upon extensions between the parties, Plaintiffs responded to Defendant’s
                                              4
Case 5:19-cv-00461-JSM-PRL Document 21 Filed 02/24/20 Page 5 of 19 PageID 470




   document requests and interrogatories on December 20, 2019. Plaintiffs produced

   approximately 22,500 pages of documents in addition to 80 videos, ranging around

   16 minutes each, or approximately 22 hours of video.

         14.    The written discovery requests and responses (including objections)

   were attached to Defendant’s Motion to Compel. (ECF 19, at 15-76.)

         15.    Defendant’s Motion to Compel specifically referenced Interrogatory #6

   but did not reference Request #2 to Defendant’s Request for Production. Instead, on

   February 18, 2020, just four business days prior to the Defendant’s desired date of

   service of ten subpoenas, Defendant provided to Plaintiffs Notice of Serving

   Subpoena Duces Tecum Without Depositions to the following non-parties (Exhibit 1)

   two of which are homeless service providers and eight of which are medical

   providers:

                a.    Interfaith Emergency Services

                b.    Salvation Army

                c.    Marion County Health Department

                d.    Quad County Treatment Center

                e.    The Vines Hospital

                f.    The Centers

                g.    Ocala Regional Medical Center

                h.    West Marion Community Hospital

                i.    Advent Health

                j.    Marion County Jail, Medical Unit
                                           5
Case 5:19-cv-00461-JSM-PRL Document 21 Filed 02/24/20 Page 6 of 19 PageID 471




          16.    In its proposed subpoenas, Defendant requested all documents related

   to any and all of Plaintiffs’ medical conditions, regardless of scope, time, relevance,

   or privilege. Specifically, Defendant’s proposed subpoenas commanded production

   of “Any and all documents, notes, reports and records related to patient [Plaintiff,

   date of birth, social security number], including electronically stored information or

   tangible things at a place within 100 miles of your place of business.”

          17.    Defendant informed Plaintiff that it intended to serve these ten

   subpoenas on Monday, February 24, 2020. The date of production to the medical

   providers that is compelled by the subpoena is March 25, 2020.

          18.    On February 18, 2020 Defendant also moved to compel discovery of

   all of Plaintiffs’ medical history. (ECF 19.) The Defendant’s Motion to Compel

   conflicts as to the number of years of the requested medical records. The motion

   cites both Defendant’s Interrogatory 6 (requesting 10 years of medical information)

   and the non-party subpoenas (unlimited in scope). (ECF 19, at 13.)

          19.    Defendant claims it is entitled to Plaintiffs’ medical records, particularly,

   “discovery into any mental or substance abuse issues which the Named Plaintiffs

   may experience.” (ECF 19 at 11.)

          20.    The medical information the Defendant seeks via subpoenas to

   medical providers is privileged, irrelevant to the claims and defenses in this case,

   and unlikely to lead to the discovery of admissible evidence. Plaintiffs object to the

   Defendant’s document requests, requests for production, and the subpoena duces

   tecum to eight non-parties concerning medical records, including mental health and
                                               6
Case 5:19-cv-00461-JSM-PRL Document 21 Filed 02/24/20 Page 7 of 19 PageID 472




   substance-use records. Plaintiffs do not object to Defendant’s subpoenas to service

   providers Interfaith Emergency Services or to Salvation Army. Plaintiffs advised

   counsel for Defendant of their objections on February 21, 2020.

          21.    Plaintiffs seek an order quashing the Defendant’s subpoenas to the

   eight medical providers (Marion County Health Department, Quad County Treatment

   Center, The Vines Hospital, The Centers, Ocala Regional Medical Center, West

   Marion Community Hospital, Advent Health, Marion County Jail Medical Unit).

          22.    Plaintiffs also seek a protective order to prevent the compelled

   disclosure of (1) the medical information requested in the above-referenced written

   discovery requests, (2) any of the same information at the Plaintiffs’ upcoming

   depositions, and (3) any further discovery into the subjects of Plaintiffs’ medical

   treatments, mental-health treatments, and substance-use treatments on the basis

   that such inquiries are prohibited as overbroad, not reasonably calculated to lead to

   the discovery of admissible evidence, and protected by the psychotherapist-patient

   privilege.

          23.    As explained in the Memorandum of Law below, Plaintiffs’ medical

   histories are protected from disclosure.

          24.    There is an urgent need for resolution of the Plaintiffs’ rights

   concerning this privileged information given the anticipated depositions on March 10,

   2020, the City’s Motion to Compel, and the City’s proposed subpoenas that seek this

   privileged information.

          25.    In a good faith effort to resolve the issues raised in this motion and with
                                              7
Case 5:19-cv-00461-JSM-PRL Document 21 Filed 02/24/20 Page 8 of 19 PageID 473




   only having a few days to act before Defendant would serve the ten non-party

   subpoenas, Counsel for Plaintiffs sent counsel for Defendant a letter via email on

   February 21, 2020. In the letter, Plaintiffs informed Defendant that they objected to

   the issuance of non-party subpoenas to the eight medical providers. Plaintiffs’

   counsel informed Defendant that they would file a Motion to Quash and a Motion for

   Protective Order because the subpoenas request protected health information that is

   privileged, confidential, and not subject to disclosure under Fed. R. Civ. Pro.

   26(b)(1). Plaintiffs’ counsel also served a Notice of Objection to the eight non-party

   subpoenas for medical records. Plaintiffs’ counsel requested that Defendant advise

   of its position regarding the Motion to Quash and Motion for Protective Order.

         26.      Pursuant to Middle District Local Rule 3.01(g), counsel for Plaintiffs

   conferred with counsel for Defendant regarding their respective positions and the

   parties were unable to reach an agreement. Defendant is opposed to the granting of

   the relief requested by this Motion. Defendant opposes the Motion to Quash

   Subpoenas. Defendant opposes the entry of a Protective Order that narrows the

   discovery requested. Defendant does not oppose a qualifying protective order

   requiring they maintain and destroy medical records in accordance with HIPAA

   regulations.

         27.      Plaintiffs have limited the issue in this motion to quash to only the eight

   medical providers and not to the two service providers (Interfaith Emergency

   Services and Salvation Army). The parties require judicial assistance in resolution of

   the matters presented.
                                               8
Case 5:19-cv-00461-JSM-PRL Document 21 Filed 02/24/20 Page 9 of 19 PageID 474




          28.    Plaintiffs have limited the issue in this motion for protective order to

   intrusions into Plaintiffs' medical history, including questions about medical

   treatment, mental health treatment, and substance-use treatment through future

   discovery requests and during depositions. The parties require judicial assistance in

   resolution of the matters presented.

   WHEREFORE, Plaintiffs respectfully request that the Court enter an order quashing

   all subpoenas duces tecum to medical providers and enter a Protective Order

   precluding Defendant from any further discovery into the subjects of Plaintiffs’

   medical and mental-health information, substance-use treatment information,

   diagnoses, and treatment history.

    MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’ MOTION TO QUASH
                   AND FOR A PROTECTIVE ORDER

      I. Standard for a Motion to Quash

          Rule 45 of the Federal Rules of Civil Procedure provides for when a court

   must quash a subpoena. A court shall quash or modify subpoenas that require

   “disclosure of privileged or other protected matter, if no exception or waiver applies .

   . . .” Fed. R. Civ. P. 45(3)(A)(iii). “The moving party bears the burden of establishing

   that the subpoena must be quashed.” Rodgers v. Herbalife Int'l of Am., Inc., 8:19-

   MC-115-T-35AAS, 2020 WL 263667, at *1 (M.D. Fla. Jan. 17, 2020) (granting in part

   a motion to quash a subpoena based on marital privilege). A party can move to

   quash a subpoena to a non-party if the movant alleges a “personal right or privilege”

   is infringed by the subpoenas. Thomas v. Seminole Elec. Coop. Inc., 8:16-CV-3404-


                                              9
Case 5:19-cv-00461-JSM-PRL Document 21 Filed 02/24/20 Page 10 of 19 PageID 475




    T-35JSS, 2017 WL 2447722, at *2 (M.D. Fla. June 6, 2017) (quoting Auto-Owners

    Ins. Co. v. Se. Floating Docks, Inc., 231 F.R.D. 426, 429 (M.D. Fla. 2005). A court

    may also issue a protective order to protect a party “from annoyance,

    embarrassment, oppression, or undue burden or expense, by forbidding the

    discovery, forbidding inquiry into certain matters, or limiting the scope of disclosure

    or discovery to certain matters.” Id.

       II. The Defendant’s Subpoenas Must be Quashed Because the Information
           It Requests in its Subpoenas is Protected Against Compelled Disclosure
           by the Psychotherapist-Patient Privilege, and is Irrelevant to Plaintiffs’
           Claims

           Communications between a psychotherapist and their patient related to

    diagnosis or treatment are confidential and protected from compelled disclosure

    under Rule 501 of the Federal Rules of Evidence. Jaffee v. Redmond, 518 U.S. 1,

    15 (1996). This privilege also encompasses records of communications with social

    workers. Id. “Because of the sensitive nature of the problems for which individuals

    consult psychotherapists, disclosure of confidential communications made during

    counseling sessions may cause embarrassment or disgrace.” Id. at 10. Effective

    psychotherapy requires trust. “[T]he mere possibility of disclosure of confidential

    communications may impede development of the relationship necessary for

    successful treatment.” Jaffee, 518 U.S. at 2.

           The psychotherapist-patient privilege is absolute and thus not subject to a

    balancing test. Barnello v. Bayview Loan Servicing, LLC, 6:14-cv-1383-Orl-41TBS,

    2016 WL 11565523, at *3 (M.D. Fla. Mar. 11, 2016) (granting plaintiffs’ motion for a


                                              10
Case 5:19-cv-00461-JSM-PRL Document 21 Filed 02/24/20 Page 11 of 19 PageID 476




    protective order and finding that the discovery sought by defendant was

    disproportional to the needs of the case). In Barnello, the court explained that for a

    plaintiff to waive the psychotherapist-patient privilege, she must have put her “mental

    condition in controversy” and allege more than merely “garden-variety,” or typical,

    emotional distress. Id; Ortiz-Carballo v. Ellspermann, 5:08-CV-165-OC-10GRJ, 2009

    WL 961131, at *2 (M.D. Fla. Apr. 7, 2009) (issuing an order protecting

    psychotherapist-patient records from disclosure because “[i]n order to place a party’s

    mental condition in controversy the party must allege a specific mental or psychiatric

    disorder or intend to offer expert testimony to support their claim of emotional

    distress”). Even if a plaintiff alleges more than typical emotional distress, the Court

    must continue its inquiry and specifically make a finding that the discovery the

    Defendant seeks is relevant to a claim or defense and is proportional to the needs of

    the case. Id. at *4.   In granting the plaintiffs’ motion for a protective order, the

    Barnello court considered the following relevant factors, in addition to others:

              (1) whether plaintiffs were going to call an expert to testify about their

                  suffering and mental anguish;

              (2) the amount of emotional damages plaintiffs sought;

              (3) the specific issues in the case;

              (4) how the plaintiffs acted and relied on the belief that their

                  communications were confidential and privileged when they sought

                  help;

              (5) whether the information defendant sought could actually be strictly
                                              11
Case 5:19-cv-00461-JSM-PRL Document 21 Filed 02/24/20 Page 12 of 19 PageID 477




                   limited to matters concerning defendant;

                (6) whether the discovery defendant sought could cause substantial harm

                   to plaintiffs and their relationship with their medical providers.

          Id.

          In addition to the psychotherapist-patient privilege, the scope of discovery is

    limited to “any nonprivileged matter that is relevant to any party's claim or defense

    and proportional to the needs of the case, considering the importance of the issues

    at stake in the action, the amount in controversy, the parties' relative access to

    relevant information, the parties' resources, the importance of the discovery in

    resolving the issues, and whether the burden or expense of the proposed discovery

    outweighs its likely benefit.” See Fed. R. Civ. P. 26(c). Defendants are “not

    automatically entitled to full disclosure of all plaintiff's medical records and

    unrestricted as to time or circumstance simply because some level of emotional

    distress is claimed.” Cameron v. Supermedia, LLC, 4:15CV315-MW/CAS, 2016 WL

    1572952, at *3 (N.D. Fla. Apr. 19, 2016) (examining how “[w]hat’s discoverable

    depends on what’s claimed”) (internal citations and quotations omitted).

          Defendant seeks Plaintiffs’ medical records to determine if they suffer from

    mental illness and substance-related disorders. (ECF 19 at 11.) Whether Plaintiffs

    suffer from mental illness or substance-related disorders is irrelevant, as Plaintiffs

    make no claims and request no relief related to emotional or mental distress,

    whether “garden-variety” or otherwise. Plaintiffs’ claims rest solely on the U.S.

    Constitution and Florida Constitution, not their personal medical conditions.
                                                12
Case 5:19-cv-00461-JSM-PRL Document 21 Filed 02/24/20 Page 13 of 19 PageID 478




           In consideration of the first factor in Barnello, Plaintiffs do not plan to call an

    expert to testify about their suffering and mental anguish, as they have not alleged

    any. Also, Plaintiffs have not sought any emotional damages. Further, the specific

    issues in this case are whether the Defendant’s policies and practices violate the

    Plaintiffs’ constitutional rights, not whether the Defendant’s actions have caused the

    Plaintiffs any emotional distress. Therefore, Plaintiffs’ privileged medical records are

    of no consequence to their claims or requested relief, and of no consequence to the

    Defendant’s alleged defenses.

           Of high importance is the consideration that any treatment that Plaintiffs

    sought was done with the belief that those communications were confidential. Any

    matters for which Plaintiff sought treatment do not concern Defendant. But to the

    extent that the Court finds these records may concern Defendant somehow, the

    Defendant’s request for records is extraordinarily broad, thus there is no guarantee

    that the information the Defendant seeks could be limited to matters of alleged

    relevance to this case. Finally, as the Court in Jaffee recognized, the disclosure of

    confidential   and   privileged   psychotherapist-patient    information   could   cause

    significant harm to Plaintiffs and their medical providers, as this type of information

    may cause embarrassment and will obstruct development of the confidence and

    trust necessary for successful treatment. Jaffee, 518 U.S. at 2, 10 (1996).

           There is nothing of consequence to gain from disclosing Plaintiffs’ confidential

    and privileged information. Plaintiffs have not placed their mental health at issue,

    have not waived their privilege, and any purported evidentiary value that would be
                                               13
Case 5:19-cv-00461-JSM-PRL Document 21 Filed 02/24/20 Page 14 of 19 PageID 479




    gained from the rejection of the privilege “is modest.” Jaffee, 518 U.S. at 2 (1996).

           As to Defendant’s limitless (in time and scope) requests for medical records,

    the Defendant fails to demonstrate how various medical treatments and conditions,

    from sinus infections to broken bones to reproductive health procedures and

    everything in between, could have any modicum of relevance to the constitutional

    claims brought by Plaintiffs. Defendant’s overbroad requests to all medical providers

    in Ocala, for any and every treatment Plaintiffs have ever received, are nothing but a

    fishing expedition meant to harass and embarrass the Plaintiffs. All eight of

    Defendant’s subpoenas to medical providers should be quashed.

       III. Standard for a Protective Order

           Rule 26(b)(1) of the Federal Rules of Civil Procedure provides that parties

    may obtain discovery regarding any nonprivileged matter that is relevant to the claim

    or defense of any party. When determining if materials are obtainable for discovery,

    courts consider: (1) “the importance of the issues at stake in the action,” (2) “the

    amount in controversy,” (3) “the parties' relative access to relevant information,” (4)

    “the parties' resources,” (5) “the importance of the discovery in resolving the issues,”

    and (6) “whether the burden or expense of the proposed discovery outweighs its

    likely benefit.” Id.

           A party from whom discovery is sought may move for a protective order. Fed.

    R. Civ. P. 26(c)(1). A Court may grant a protective order to forbid discovery outright,

    forbid “inquiry into certain matters”, and/or to limit “the scope of disclosure or

    discovery to certain matters.” Fed. R. Civ. P. 26(c). A Court may enter a protective
                                              14
Case 5:19-cv-00461-JSM-PRL Document 21 Filed 02/24/20 Page 15 of 19 PageID 480




    order to provide that discovery may be had only on specified terms and conditions

    upon motion by a party and a showing of “good cause.” See Fed. R. Civ. P. 26(c).

    To demonstrate “good cause” for a protective order, the Court examines four factors:

    “(1) the severity and the likelihood of the perceived harm; (2) the precision with

    which the order is drawn; (3) the availability of a less onerous alternative; and (4) the

    duration of the order.” In re Alexander Grant & Co. Litigation, 820 F.2d 352, 356

    (11th Cir. 1987). The Court also balances the party's interest in obtaining access

    against the other party's interest in keeping the information confidential. Id. (citations

    omitted).

           When granting motions for protective order as to non-privileged information,

    courts consider whether the requested discovery material is “overbroad in time and

    scope, concern communications and other information that has nothing to do with

    the issues raised” in the complaint, is vague, or the information sought is

    confidential. Local Access, LLC v. Peerless Network, Inc., 617CV236ORL40TBS,

    2017 WL 9613965, at *4 (M.D. Fla. Aug. 16, 2017) (granting in part a motion for

    protective order where the requested discovery material was not relevant to any

    claim or defense in this case).

       IV. Medical Information Requested by the City in its Subpoenas, Written
           Discovery, and Anticipated Depositions Questioning is Irrelevant and
           Not Reasonably Calculated to Lead to the Discovery of Admissible
           Evidence

           Requests for medical records must be tailored to what Plaintiffs allege to have

    suffered as a result of the Defendant’s actions. See Thomas v. Seminole Elec.


                                               15
Case 5:19-cv-00461-JSM-PRL Document 21 Filed 02/24/20 Page 16 of 19 PageID 481




    Coop. Inc., 8:16-CV-3404-T-35JSS, 2017 WL 2447722, at *3 (M.D. Fla. June 6,

    2017). As discussed above, and in Response to Defendant’s Motion to Compel,

    Defendant has not met the legal standard to justify piercing the privilege that

    protects mental health and substance-use treatment records from disclosure.

    Defendant argues that Plaintiffs’ conduct related to drug or alcohol use is relevant

    because such use may be the cause for Plaintiffs’ lack of shelter, which Plaintiffs

    dispute. The City doesn't need medical diagnoses and treatment information to

    make this defense. The factual circumstances of any inability of the Plaintiffs to

    access shelter at the Salvation Army due to Plaintiffs’ conduct, for example, is

    available from the City's own records, from the Salvation Army, and from Plaintiffs

    themselves—not from Plaintiffs’ medical records. Defendant is already seeking

    discovery from those other sources and Plaintiffs have not objected to such

    discovery.

          Defendant hasn't made the necessary showing as to why it needs Plaintiffs’

    medical treatment history, and it cannot do so because the information is irrelevant.

    Whatever the reason is for the Salvation Army to deny Plaintiffs access to its shelter,

    this information can be obtained directly from the Salvation Army—there is no

    rationale for Defendant to intrude in Plaintiffs’ medical records. The reasons that

    Salvation Army denied Plaintiffs access to its shelter are not knowable from medical

    records.

          Additionally, Plaintiffs make no claim relating to medical conditions as a result

    of Defendant’s actions. Even if Plaintiffs had claimed adverse medical conditions,
                                              16
Case 5:19-cv-00461-JSM-PRL Document 21 Filed 02/24/20 Page 17 of 19 PageID 482




    which they have not, Defendant must tailor its discovery request to relevant

    materials. As Defendant states in its Motion to Compel, the Defendant is fishing for

    information on Plaintiffs’ mental health and substance-use treatments. The

    information Defendant claims it needs to support its defenses (purported mental

    health and substance-use treatment records) would not be contained in Plaintiffs’

    medical treatment history. Defendant also does not explain, or have any need for,

    information on any other possible medical condition of the Plaintiffs, such as a

    broken bone, a sinus infection, or reproductive treatment. Defendant’s proposed

    subpoenas are completely unlimited by a timeframe or targeted at any specific

    information relevant to a claim or defense in this case. This intrusive and harassing

    discovery into personal medical matters is not justified by the needs of this case.

    Sheets v. Sorrento Villas, Section 5, Ass'n, Inc., Case No. 8:15-CV-1674-T-30JSS,

    2016 WL 11493318, at *3 (M.D. Fla. May 9, 2016) (finding good cause for protective

    order when discovery sought was overbroad and sought information not related to

    parties’ claims or defenses).

          Plaintiffs respectfully request that this Court place limits on discovery to

    exclude not only the discovery already propounded (the proposed subpoenas and

    the interrogatory), but any additional intrusion through future discovery requests and

    depositions into Plaintiffs' medical and mental health history, including questions

    about diagnoses, medical treatment, mental health treatment, and substance-use

    treatment.



                                             17
Case 5:19-cv-00461-JSM-PRL Document 21 Filed 02/24/20 Page 18 of 19 PageID 483




                                         CONCLUSION

             Based on the foregoing reasons, Plaintiffs respectfully request that the Court

    enter an order quashing all subpoenas duces tecum to medical providers and enter

    a Protective Order precluding Defendant from any further discovery into subjects of

    Plaintiffs’   medical   and    mental-health    information,   substance-use   treatment

    information, diagnoses, and treatment history.

                                  CERTIFICATE OF CONFERRAL

             Pursuant to Rule 26(c)(1) of the Federal Rules of Civil Procedure and Middle

    District Local Rule 3.01(g), Plaintiffs conferred in good faith with Defendant in an

    effort to resolve the dispute without court action.

    Dated:         February 24, 2020           Respectfully submitted,

                                               /s/Jacqueline Azis
                                               Jacqueline Nicole Azis, Fla. Bar No.101057
                                               ACLU Foundation of Florida
                                               4023 N. Armenia, Suite 450
                                               Tampa, FL 33607
                                               (786) 363-2708
                                               Fax: (786) 363-2708
                                               jazis@aclufl.org

                                               Kirsten Anderson, Fla. Bar No. 17179
                                               TRIAL COUNSEL
                                               Kirsten.anderson@southernlegal.org
                                               Chelsea Dunn, Fla. Bar No. 1013541
                                               chelsea.dunn@southernlegal.org
                                               Jodi Siegel, Fla. Bar No. 511617
                                               jodi.siegel@southernlegal.org
                                               Southern Legal Counsel, Inc.
                                               1229 NW 12th Avenue
                                               Gainesville, FL 32601-4113
                                               (352) 271-8890
                                               Fax: (352) 271-8347
                                               18
Case 5:19-cv-00461-JSM-PRL Document 21 Filed 02/24/20 Page 19 of 19 PageID 484




                                            Daniel Tilley, Fla. Bar No. 102882
                                            ACLU Foundation of Florida
                                            4343 W. Flagler St., Suite 400
                                            Miami, FL 33134
                                            (786) 363-2714
                                            dtilley@aclufl.org

                                            Andrew Pozzuto, Fla. Bar No. 887617
                                            Alavi & Pozzuto
                                            108 N Magnolia Ave Ste 600
                                            Ocala, FL 34475-6648
                                            352-732-9191
                                            Fax: 352-732-4892
                                            apozzuto@theaplawgroup.com
                                            ATTORNEYS FOR PLAINTIFFS




                                 CERTIFICATE OF SERVICE

           I hereby certify that a true and correct copy of the foregoing was served by

    electronic notice generated through the CM/ECF service on February 24, 2020, on

    all counsel or parties of record.



                                                  /s/ Jacqueline Azis
                                                  ATTORNEYS FOR PLAINTIFFS




                                            19
